Citation Nr: 0929600	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-06 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from January 1952 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the RO 
which denied service connection for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran contends that he injured his lower back when he 
was thrown against the railing in the back of a 21/2-ton truck 
while stationed in Germany around the fall of 1952.  The 
Veteran testified that he did not report the incident or seek 
medical attention at that time, but claims that he has had 
chronic low back problems ever since.  

The service treatment records showed that the Veteran was 
seen on sick call for back pain, nocturia and an upper 
respiratory infection twice during his third week of basic 
training in February 1952.  There was no reported history of 
a back injury and no specific findings or abnormalities were 
noted; treatment consisted of "oil of wintergreen."  The 
service treatment records showed no further complaints, 
treatment, abnormalities, or diagnosis referable to any back 
problems during service.  The Veteran's service separation 
examination in December 1953 was negative for any pertinent 
complaints or abnormalities, and his spine and 
musculoskeletal system was normal on examination.  

The evidentiary record includes several private medical 
reports showing treatment for various maladies, including low 
back pain beginning in 2006.  A private report, dated in 
September 2006, noted that the Veteran reported that his low 
back pain began about 16 months earlier after he suffered a 
stroke in 2005.  A private MRI in October 2006, showed mild 
dextroscoliosis of the lumbar spine with associated 
discogenic degenerative changes and a disc protrusion at L4-5 
level.  Also of record are two private medical opinions to 
the effect that the Veteran's current low back disability was 
as likely as not related to a back injury in service.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Part of VA's duty to assist under the Veterans Claims 
Assistance Act (VCAA) is to provide the Veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability, and the evidence indicates that the 
current disability may be related to an event in service or 
to a service-connected disability.  In this case, the Veteran 
has never been examined by VA to determine the nature and 
etiology of his low back disability.  Therefore, one must be 
provided to him.  38 C.F.R. § 3.159(c)(4) (2008); See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  

Additionally, the Board notes that in his notice of 
disagreement, received in December 2007, the Veteran reported 
that he was treated for back problems at various local 
hospitals in the 1980's and 1990's, but that it "appears" 
that the records were no longer available.  In a statement 
received in February 2008, he identified one private facility 
where he was hospitalized for back problems for about a week 
in 1987, but said that he was told that those records were 
not available.  In this regard, while the Veteran asserted 
that he was treated for back problems by various private 
healthcare providers since service, he has not provided VA 
with authorization to obtain any private medical records 
prior to 2001.  

Therefore, on remand, the Veteran should be asked to provide 
VA with the names, addresses and dates of all medical 
treatment he received for any back problems since his 
discharge from service, and complete appropriate 
authorization for release of medical information forms, so 
that VA may attempt to assist him in the development of his 
claim.  38 C.F.R. § 3.159(c)(1).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any low back problems since 
service.  Of particular interest would be 
any treatment records more proximate to 
his discharge from service in 1953.  
Also, the Veteran should provide VA with 
authorization to obtain all records 
pertaining to his hospitalization at 
Deaconess Hospital in Cincinnati, Ohio in 
1987.  After securing the necessary 
releases, the AMC should attempt to 
obtain copies of all medical records from 
the identified treatment sources, 
including any VA records, and associate 
them with the claims folder.  All 
attempts to procure records should be 
documented in the file.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified low 
back disability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current low back disability 
is related to the Veteran's military 
service.  

The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is only able to theorize or 
speculate as to the relationship, if any, 
between any current low back disability 
and service, this should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

